DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on05/17/19. These drawings are accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a control unit which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The control unit is required to allow the transducers to perform their functions.
Claims 4-9 are also rejected as being dependent from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear from claim 5 how the ultrasonic transducers are controlled. The two claimed ultrasonic transducers alone are not able to carry out the functional steps in the claim.  It is noted that the specification discloses in par. 0053 the necessary control of the transducers and also the signal storage/evaluation have not been described explicitly and can be realised in various ways, which are known to the skilled person. However, a control unit is required in the claim for controlling or actuating the transducers to perform their functions. Appropriate correction and clarification are required. 
Since independent claim 5 does not contain this feature, it does not satisfy the requirement that each independent claim must contain all the technical features essential to the definition of the invention.
Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are “a control unit” to operate the transducers performing their functions. 
Allowable Subject Matter
Claims 1-4 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  

Pub. No.: US 2006/0201252 to Georgeson et al. discloses referring to FIGS. 1 and 2, embodiments of angle beam shear wave through-transmission ultrasonic inspection systems, apparatus, or methods may operate using a pair of probes positioned on opposing surfaces of a structure. Corresponding transducers 20, 24 of the probes are oriented with respect to each other in offset positions, i.e., the transducers 20, 24 are not aligned directly across from each other through the structure 10, but are separated to permit inspection of the structure 10 using angle beam shear wave ultrasonic signals 40. Separating the transducers 20, 24 allows inspection beneath surface features that might otherwise block or interfere with inspection of the structure using inspection signals perpendicular to the surface of the structure.

None of the above documents and the prior art of record discloses a second response signal coming from the first direction in the pipeline, in response to the first signal, is received by means of the first ultrasonic transducer” as recited in claim 1. These limitations are neither taught nor made obvious by the prior art of record.
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
11.	Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861